United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 21-1947
                          ___________________________

                                 Brandon A. Mastin

                                        Plaintiff - Appellant

                                          v.

                                    Navistar, Inc.

                                       Defendant - Appellee
                                    ____________

                      Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                  ____________

                           Submitted: November 29, 2021
                              Filed: January 14, 2022
                                   [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      In this diversity action arising from an employment dispute, Brandon Mastin
appeals after the district court 1 dismissed his pro se complaint for failure to state a
claim. For the reasons stated below, we affirm.

      1
        The Honorable Rebecca Goodgame Ebinger, United States District Judge
for the Southern District of Iowa.
       Mastin filed his complaint in Iowa state court, naming his former employer,
Navistar, Inc., and claiming breach of contract, breach of an implied warranty of
good faith, defamation, intentional infliction of emotional distress, and tortious
interference. Mastin attached to his complaint copies of a letter from Navistar
offering him employment and Navistar’s Sales Incentive Program (SIP) handbook.
After Navistar removed the action to the district court, Mastin moved to strike certain
language from the notice of removal. The reason was that the language allegedly
came from settlement negotiations, but the district court denied the motion. The
district court later granted Navistar’s motion to dismiss the complaint under Federal
Rule of Civil Procedure 12(b)(6).

       To begin, we discern no error in the denial of Mastin’s motion to strike. See
Grinnell Mut. Reinsurance Co. v. Haight, 697 F.3d 582, 585 (7th Cir. 2012)
(although settlement negotiations are not admissible at trial to prove liability for
claim and its amount, they can be considered to determine amount in controversy
for diversity jurisdiction).

       Upon careful de novo review, we affirm the district court’s dismissal of
Mastin’s claims. See Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 933
n.4 (8th Cir. 2012) (standard of review). Specifically, Mastin’s claim for breach of
an implied warranty of good faith was not cognizable, see Phipps v. IASD Health
Servs. Corp., 558 N.W.2d 198, 204 (Iowa 1997) (“In Iowa, the tort of breach of
implied covenant of good faith and fair dealing has never been recognized in the
employment context.”); he failed to allege facts indicating Navistar’s post-
termination communications to others were defamatory, see Huegerich v. IBP, Inc.,
547 N.W.2d 216, 221 (Iowa 1996) (gist of defamation is publication of statements
which tend to injure person’s reputation); he failed to allege facts indicating
Navistar’s conduct was outrageous, see Vaughn v. Ag Processing, Inc., 459 N.W.2d
627, 635-36 (Iowa 1990) (en banc) (claim for intentional infliction of emotional
distress requires, inter alia, outrageous conduct and that such conduct caused severe
or extreme emotional distress; conduct must be so extreme in degree as to go beyond
all possible bounds of decency); and he failed to plausibly indicate how Navistar, as
                                         -2-
a party to the alleged contract, could be liable for tortious interference, see Harbit v.
Voss Petroleum, Inc., 553 N.W.2d 329, 331 (Iowa 1996) (per curiam) (tort of
malicious interference with contract can only be committed by third party, not party
to contract).

       To the extent Mastin alleged that Navistar breached a contract for continued
employment, Navistar’s offer letter and the SIP handbook contained disclaimers
clearly stating that his employment was “at will,” thus negating any intent by
Navistar to form such a contract. See Anderson v. Douglas & Lomason Co., 540
N.W.2d 277, 287 (Iowa 1995) (disclaimer in document from employer can prevent
formation of contract by clarifying intent of employer not to make offer; essential
purpose of disclaimer is to claim at-will status for employment relationship).
Nevertheless, even assuming a contract existed, Mastin himself pleaded that the
payout date was the final day of October 2018, and that he was no longer employed
by Navistar by that date. See Complaint at ¶ 39. Accordingly, Mastin does not meet
the criteria for payout eligibility per the terms of the SIP, which required that
employees must be “actively employed on the payout date” to receive a payment.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-